Douglas, J.,
concurring in part and dissenting in part. I concur in the syllabus law and the analysis of the legal issues contained in Part I of the majority opinion. However, I disagree that the “legality” provision of the 1981-1983 collective bargaining agreement (even if part of any successor agreement) affects the validity of the “PEOPLE checkoff provision.” Therefore, I must respectfully dissent from the balance of the majority’s opinion— including the majority’s ultimate judgment.
I begin by noting that today’s majority opinion represents one of the greatest threats to the well-being of Ohio’s Public Employees’ Collective Bargaining Act (R.C. Chapter 4117) since this court’s decision in Rocky River v. State Emp. Relations Bd. (1988), 39 Ohio StSd 196, 530 N.E.2d 1 (“Rocky *682I”), vacated on reconsideration (1989), 43 Ohio St.3d 1, 539 N.E.2d 103 (“Rocky IV”). The majority holds that a “legality” provision, such as the one contained in Article XLVI of the 1981-1983 collective bargaining agreement, invalidates a lawful provision of a collective bargaining agreement if the lawful provision conflicts with a city charter. In my judgment, this holding creates a crack in the foundation of public sector labor relations by essentially nullifying (in large part) the effect of R.C. 4117.10(A).
Article XLVI of the parties’ 1981-1983 collective bargaining agreement provided as follows:
“A. It is the intent of the City and the Union that this Agreement comply, in every respect, with applicable legal statutes, charter requirements, governmental regulations which have the effect of law, and judicial opinions. If it is determined by a proper legal authority that any provision of this Agreement is in conflict with law, that provision shall be null and void and shall not affect the validity of the remaining paragraphs of this Agreement. In the event of an unlawful determination [sic ], that provision shall be reopened, and the City and the Union shall meet within fourteen (14) calendar days for the purpose of negotiating a lawful alternative provision.” (Emphasis added.)
“Legality” provisions are contained in collective bargaining agreements to provide a means of “reopening” discussions on matters which were agreed upon, but which violate the law. In the case at bar, the “PEOPLE checkoff provision” does not violate the law because R.C. 4117.08 does not prohibit bargaining over such matters. Thus, the “PEOPLE checkoff provision” is not “in conflict with law” within the meaning of Article XLVI of the contract. As such, R.C. 4117.10(A) and a long line of cases decided by this court mandate that the terms of the collective bargaining agreement prevail over the city’s charter. See, e.g., DeVennish v. Columbus (1991), 57 Ohio St.3d 163, 566 N.E.2d 668. See, also, Rocky IV, supra.
Additionally, I fear that today’s majority unwittingly sets sail on a long and dangerous course when it construes “legality” provisions so as to invalidate the lawful provisions of a collective bargaining agreement simply because the parties to the agreement express an intention that the agreement comply with the law. It is my belief that the majority’s voyage will be plagued by the realization that invalidating the lawful provisions of an agreement on this basis will promote turmoil between many public employers and their employees, and create instability in existing labor relationships for years to come.
Article XLVI is similar to many “legality” provisions contained in existing collective bargaining agreements throughout this state. Until those agreements expire, today’s majority has granted public employers the right to *683ignore certain terms of their agreements and to substitute therefor terms and conditions of employment which are addressed by, inter alia, a city charter. I believe that today’s majority opinion will be cited by public employers throughout this state in an attempt to achieve that which could not be obtained by the employer during collective bargaining negotiations. It is my judgment that “legality” provisions are not intended to give either party to a collective bargaining agreement a second “bite at the apple.”
Accordingly, I would reverse the judgment of the court of appeals since the “PEOPLE checkoff provision” prevails over the city charter by operation of R.C. 4117.10(A). In my judgment, the “legality” provision does not change this result and, hence, no remand is necessary. Indeed, remanding this case for the reasons stated in the majority opinion may result in the invalidation of the “PEOPLE checkoff provision.” Thus, remanding this cause is tantamount to affirming the judgment of the court of appeals.
As a final matter, it should be noted that the majority opinion gratuitously addresses certain issues concerning the First Amendment to the United States Constitution which, by the majority’s own admission, are not ripe for determination in this court, and includes the statement that “ * * * it is unquestionable that the city may limit its employees’ participation in local partisan politics without violating the Constitution.” Whether I agree or disagree with some or all of the commentary is not pertinent because any pronouncement on such matters is advisory, and it is well established that this court will not indulge itself in advisory opinions. See, e.g., Morris v. Savoy (1991), 61 Ohio St.3d 684, 576 N.E.2d 765, 773-774 (H. Brown, J., concurring).
Sweeney, J., concurs in the foregoing opinion.